Citation Nr: 1332909	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin and nerve condition of the right upper extremity, claimed as due to exposure to hydraulic oil.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Roanoke, Virginia.  In May 2007, the RO in pertinent part continued a previous denial of service connection for a low back strain; and denied service connection for a skin and nerve condition due to exposure to an oil spill.

Additional evidence was received within the appeal period and in February 2008, the RO continued the denials.  The Veteran disagreed.  In June 2009, the RO granted service connection for degenerative changes of the lumbar spine.  As the benefit sought (i.e., service connection for a low back disability) was granted, this issue was resolved.  

The Veteran perfected an appeal of the remaining issue.  In various statements, he reported that while in Vietnam, he was changing a cylinder on a Howitzer and hydraulic oil dripped or spilled on to his right shoulder and shoulder blade area.  He reported having a red stain on his shoulder and was treated with a skin cream.  He reported continued burning, itching, and numbness from his right shoulder to his hand.  Based on the Veteran's statements and in an effort to accurately reflect the disability claimed, the Board has rephrased the appeal issue as stated above.

The Virtual VA and VBMS folders have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159 (2013).

The Veteran submitted an authorization identifying treatment for various disabilities, including shoulder pain, itching, and arm numbness at the Naval Medical Clinic, Marine Corps Base, Quantico, for the period from September 1990 to 1999.  He remarked that these medical records were not available and had been sent to the archives (National Personnel Records Center (NPRC)) in 2003.  

In October 2007, the RO submitted a request to NPRC for military retiree outpatient records from the Quantico Naval Medical Clinic for the period from January 1999 through December 1999.  Response received indicates that searches of Quantico Naval Hospital for 1999 were conducted, but no records were located.  It does not appear that records were requested for the entire period identified by the Veteran and further attempts should be made to obtain these records.  

Information of record indicates that the Veteran is being seen by a private physician for possible cervical radiculopathy.  These records may reflect treatment related to the Veteran's right upper extremity neurological complaints and he should be offered an opportunity to submit these records or provide an authorization for their release.

The Veteran underwent VA skin and peripheral nerve examinations in June 2013.  For various reasons, the Board does not consider the medical opinion adequate and finds that additional information and/or clarification is needed.   

First, it is unclear whether the Veteran has a diagnosed right upper extremity condition.  In the peripheral nerves section of the examination, diagnosis is reported as bilateral hand sensory peripheral neuropathy.  However, in the medical opinion, the examiner stated that the Veteran has subjective complaints of pruritis over his right shoulder blade and numbness and tingling entire right hand, but went on to state that he did not have an objectively diagnosed right upper extremity condition.  

Second, the opinion appears to be based, at least in part, on inaccurate facts.  The examiner stated that the Veteran's service treatment record did not document a chronic complaint of itching over his right shoulder blade or numbness and tingling in his right hand during active service.  

The Board agrees that chronic complaints of itching are not documented in the service treatment records.  The Veteran, however, is competent to report the in-service injury and subsequent itching and burning.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The examination request specifically stated that the Veteran had submitted statements in support of his claim and that the RO found these statements credible and consistent with the circumstances of his service.  The Board notes that the Veteran has a Combat Action Ribbon and is a combat veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Service treatment records show complaints of tingling or numbness in the right hand and include diagnoses of neuropathy, probably resolved (May 1979) and neuritis, questionable etiology (August 1980).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit a request to NPRC or other appropriate location for any military retiree records pertaining to the Veteran from the Quantico Naval Medical Clinic for the period from January 1990 through December 1999.  Any records received should be associated with the claims folder or virtual folders.  With regard to Federal records, the AMC/RO should follow the procedures as set forth in 38 C.F.R. § 3.159(c)(2).

2.  The AMC/RO should contact the Veteran and ask him to identify any private medical treatment for cervical radiculopathy and to submit an authorization for release of such records.  The Veteran should be advised that he can also submit these records himself.  Any records received should be associated with the claims folder or virtual folders.  With regard to private medical records, the AMC/RO should follow the procedures as set forth in 38 C.F.R. § 3.159(c)(1).

3.  Upon completion of the foregoing, the AMC/RO should return the June 2013 VA examinations and medical opinion for clarification and/or addendum.  The claims folder should be available for review.  Additional examination is not necessary unless requested by the examiner.  If the June 2013 examiner is no longer available, the information should be requested from a similarly qualified VA examiner.  

The examiner is requested to:

(a) Identify any diagnosed conditions (skin and/or peripheral nerve) of the right upper extremity.  In doing so, the examiner is requested to reconcile the statement that the Veteran has a diagnosis of bilateral hand sensory peripheral neuropathy, but does not have an objectively diagnosed right upper extremity condition.

(b) If the Veteran is diagnosed with any skin and/or peripheral nerve condition of the right upper extremity, the examiner is requested to provide an opinion as to whether it is at least as likely as not related to active military service or events therein, to include the reported exposure to hydraulic oil.  In making this determination, the examiner is advised that the Board accepts the Veteran's statements regarding the injury and continuing symptoms as credible.  Additionally, the examiner should consider the service treatment records documenting complaints of right hand numbness and tingling.  A complete rationale must be offered for any opinion provided.

4.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the Remand directives.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Upon completion of the requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to service connection for a skin and nerve condition of the right upper extremity, claimed as due to exposure to hydraulic oil.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


